TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED MARCH 7, 2018



                                       NO. 03-17-00114-CV


                         Texas Department of Public Safety, Appellant

                                                  v.

                                          A. M., Appellee


          APPEAL FROM THE 22ND DISTRICT COURT OF HAYS COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES FIELD AND BOURLAND
         REVERSED AND RENDERED—OPINION BY CHIEF JUSTICE ROSE


This is an appeal from the order for expunction signed by the district court on August 17, 2016.

Having reviewed the record and the parties’ arguments, the Court holds that there was reversible

error in the court’s order. Therefore, the Court reverses the district court’s order and renders

judgment that A.M. take nothing by her petition for expunction of criminal records.                The

appellee shall pay all costs relating to this appeal, both in this Court and in the court below.